By the Court,

Brown, J.
Plaintiff asks costs for his witnesses *225who remained in attendance upon Court, notwithstanding the stipulation of counsel relative to'the call of the case. Nothing was said in the stipulation, about the attendance or non-attendance of witnesses. They might, for all that appears, have been here from a great distance, so that their traveling expenses, had they returned home, would have equalled their fees for their attendance through the term.
I think, in the absence of any express stipulation, the pre- ■ vailing party should recover his witness fees for the time they are in actual attendance upon Court. Let the costs in this ca&p be taxed accordingly.